Citation Nr: 0736588	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant had a period of active duty for training in the 
Army National Guard in 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the RO that denied 
service connection for depressive disorder with anxiety, 
claimed as a "mental condition."

This case was previously before the Board in February 2006.  
The Board re-characterized the issue on appeal as entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, and remanded the matter for additional development.

The Board's present decision is limited to the issue of the 
appellant's entitlement to service connection for PTSD.  For 
the reasons set forth below, the issue of his entitlement to 
service connection for a psychiatric disorder other than PTSD 
is being REMANDED for further development.


FINDING OF FACT

The appellant has PTSD that can at least as likely as not be 
attributed to in-service personal assault.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish service connection for PTSD.  
He says that he had trouble performing drills during basic 
training and that his inability to perform caused others in 
his unit to get upset with him.  He says that in September 
1980, approximately two weeks before he was discharged from 
service, fellow soldiers held him down with a blanket and 
beat him about the head, chest, and abdomen.  He also 
maintains that he was verbally assaulted by a male drill 
sergeant who "tapped" his nose with the bolt of a gun.  He 
believes that he has developed PTSD as a result of his 
experiences in service.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the appellant's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2007).  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

In the present case, the record contains persuasive evidence 
that the appellant has PTSD, including a May 2007 opinion 
from a VA psychiatrist who reached that conclusion after 
examining the appellant and reviewing the claims file.  The 
record also contains an opinion from that same physician, 
uncontradicted by other competent evidence, that the in-
service stressors the appellant has described are sufficient 
to lead to PTSD.  The real question here, then, is whether 
there is sufficient evidence to support the conclusion that 
the claimed in-service stressors actually occurred.

The evidence on this question is in conflict.  On the one 
hand, there is evidence to show that the appellant had 
significant difficulties in his life prior to entering 
service.  He suffered from somnambulism and night terrors and 
had what has since been described as borderline intellectual 
functioning.  His mother passed away when he was relatively 
young.  He did not get along with his father, left the family 
home, quit school, and began using drugs and alcohol.  In 
addition, he made no mention of in-service stressors during 
psychological evaluations in June and July 1997, conducted in 
connection with his claim for disability benefits from the 
Social Security Administration.  Indeed, he reported he had 
been "kicked out" of service due to problems with frequent 
nightmares.

On the other hand, there is evidence in the file to support 
the occurrence of in-service stressors.  The appellant's wife 
has reported that his father and aunt noted a decline in the 
appellant's functioning after his return from service.  The 
appellant's DD-214 appears to corroborate those observations 
inasmuch as it shows that, although initially found 
acceptable for service, the appellant was ultimately 
discharged from service as "marginal or nonproductive."  
Further, the VA psychiatrist who evaluated the appellant in 
March 2007 was specifically asked to indicate whether 
evidence in the claims file, including any evidence of 
changes in the appellant's behavior, was indicative, in a 
clinical sense, of an in-service personnel assault.  
Following examination of the appellant, and review of the 
claims file, the examiner stated, in part, "[T]he patient 
does present a history consistent with personal assault . . . 
."

In light of the foregoing, the Board cannot conclude that the 
preponderance of the credible evidence establishes that the 
claimed in-service stressor did not occur.  The evidence, at 
a minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 3.102 (2007); see also O'Hare v. Derwinski, 
1 Vet. App. 365 (1991) (when service records are incomplete, 
the Board's obligation to explain its findings and 
conclusions is heightened).  Service connection for PTSD is 
therefore granted.


ORDER

Service connection is granted for PTSD.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA provide claimants 
notice of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present case, the record shows that the appellant has 
been provided such a notice in connection with his claim for 
service connection for PTSD.  However, no such notice has 
been furnished in connection with his claim for service 
connection for psychiatric disorders other than PTSD.  This 
needs to be corrected.

As set forth above, the Board has determined that service 
connection should be granted for PTSD.  In view of that 
determination, and in light of the fact that the appellant 
has also been diagnosed with substance abuse, the Board finds 
it necessary to obtain a medical opinion as to the 
relationship between the two.  See, e.g., Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 
(Fed. Cir. 2001) (although VA compensation may not be paid 
for primary substance abuse disabilities, or for secondary 
disabilities arising from primary abuse, compensation may be 
paid for substance abuse that is secondary to, or a symptom 
of, a service-connected disability).  A remand is required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant and his representative relative to 
the claim remaining on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The appellant and his representative should 
be given a reasonable opportunity to respond 
to the notice, and any additional information 
or evidence received should be associated 
with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the appellant's 
claims file returned to the VA psychiatrist 
who examined the appellant in March 2007.  
The examiner should be asked to review the 
claims file and offer a supplemental opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the appellant's substance 
abuse is due to, has been chronically or 
permanently worsened by, or is a symptom of, 
PTSD.
If the psychiatrist who conducted the March 
2007 examination is no longer employed by VA, 
or is otherwise unavailable, arrange to 
obtain the requested opinion from another 
psychiatrist.  If either psychiatrist feels 
that a new examination is necessary is order 
to provide the requested opinion, a new 
examination should be scheduled.  A complete 
rationale should be provided for all opinions 
expressed.

3.  Thereafter, take adjudicatory action on 
the appellant's claim for service connection 
for a psychiatric disorder other than PTSD.  
If any benefit sought remains denied, furnish 
a supplemental SOC (SSOC) to the appellant 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current and former 
versions of 38 C.F.R. § 3.310.  See Claims 
Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


